EXHIBIT 99.1 ENGINE CLEAN SOLUTIONS, INC. FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 BALANCE SHEETS 2 STATEMENTS OF OPERATIONS 3 STATEMENTS OF SHAREHOLDERS' DEFICIT 4 STATEMENTS OF CASH FLOWS 5 NOTES TO FINANCIAL STATEMENTS 6-9 - 1 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Engine Clean Solutions, Inc. We have audited the accompanying balance sheets of Engine Clean Solutions, Inc. (the “Company”) as of December 31, 2010 and 2009, and the consolidated statements of operations, shareholders’ deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Engine Clean Solutions, Inc. as of December 31, 2010 and 2009, and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Rose, Snyder & Jacobs Rose, Snyder & Jacobs A Corporation of Certified Public Accountants Encino, California April 14, 2011 - 2 - ENGINE CLEAN SOLUTIONS, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 Inventories, note 3 Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, at cost, net of accumulated depreciation and amortization, note 4 41 OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable, note 6 Note payable - officer, note 6 Interest payable Income taxes payable - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES, note 8 SHAREHOLDERS' DEFICIT Common stock, no par value, 15,000,000 shares authorized; 1,666 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ See report of independent registered public accounting firm and notes to financial statements. - 3 - ENGINE CLEAN SOLUTIONS, INC. STATEMENTS OF OPERATIONS DECEMBER 31, 2 NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other income (expense) 75 Interest expense ) ) TOTAL OTHER INCOME (EXPENSES) ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ $ ) Earnings per share (basic and diluted) $ $ ) Weighted average number of shares See report of independent registered public accounting firm and notes to financial statements. - 4 - ENGINE CLEAN SOLUTIONS, INC. STATEMENTS OFSHAREHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Common Stock Additional Paid-in Capital Accumulated Deficit Total Shares Amount Balance, December 31, 2008 $ $ $ ) $ ) Net loss - - - ) ) Balance, December 31, 2009 ) ) Net income - - - Balance, December 31, 2010 $ $ $ ) $ ) See report of independent registered public accounting firm and notes to financial statements. - 5 - ENGINE CLEAN SOLUTIONS, INC. STATEMENTS OFCASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Changes in assets - (increase) decrease: Accounts receivable ) ) Inventories Prepaid expenses and other current assets ) ) Deposits - Changes in liabilities - increase (decrease): Accounts payable and accrued expenses ) Interest payable Income tax payable - NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable, officer Payments on note payable, officer ) ) Proceeds from notes payable - Payments on notes payable ) ) NET CASH USED IN FINANCINGACTIVITIES ) ) NET INCREASE IN CASH CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ Supplementary disclosures: Interest paid in cash $
